Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

BRUCE KIRBY, INC., ET AL
Case No: 3:13-CV-00297 (JAM)

Plaintiff,

LASERPERFORMANCE (EUROPE)
LIMITED, ET AL.

January 21, 2020
Defendants

 

 

JOINT REPLY IN SUPPORT OF MOTION TO BIFURCATE TRIAL

 

Bruce Kirby and Bruce Kirby, Inc. (collectively, the “Kirby Plaintiffs”) objected (Dkt.
535, the “Objection”) to the Joint Motion to Bifurcate Trial (Dkt. 534, the “Motion” or “Mot.”)
filed by Plaintiff Global Sailing, Inc. (“Global”) and Defendants Quarter Moon, Inc. and
LaserPerformance (Europe), Ltd. (collectively, “Defendants”). Why the Kirby Plaintiffs would
seek to interfere with an agreed motion from separate parties about separate issues is not
clear. Nor is it clear why they would seek to ensure a longer and more complicated trial
involving issues which do not pertain to them or their claims. In any event, their objection is

based upon several incorrect premises.
Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 2 of 6

First, the Kirby Plaintiffs assert that the request will “further delay a resolution of [the
Kirby Plaintiffs’] claims...” (Obj., p. 1) This is inaccurate. Movants specifically state exactly the

opposite: they do not seek any delay of the Kirby Plaintiffs’ trial date. (Mot., $7)

Second, the Kirby Plaintiffs assert that it will “waste judicial resources to hold two
separate trials...” (Obj., p. 1) Again, this is untrue. Movants believe that holding two separate
trials will shorten the time devoted to the trials, and in particular, the Kirby Plaintiffs/Defendants
dispute. This is because: (a) the jury hearing the Kirby Plaintiffs/Defendants dispute will not
have to sit through evidence on injunction-related issues such as irreparable harm to Global
which it cannot even decide; (b) that jury will not have to hear testimony pertinent to certain
damages to Global (loss of royalties) which bear no relation to the trademark damages claimed
by the Kirby Plaintiffs; and (c) there will be no jury at all in the Global/Defendants dispute,
which obviates the need for those parties to submit, and the court to review and rule upon, jury
instructions, voir dire questions, and many, if not all, motions in limine not relevant to a bench

trial. (Mot., 75)

Moreover, Rule 42 of the Federal Rules of Civil Procedure expressly states that for
purposes of economy and efficiency, the Court may order separate trials for consolidated actions.
(Fed. R. Civ. P. R. 42(b)) Bifurcation of the actions will not delay entry of judgment in the
Kirby case. When the actions were consolidated, they remained separate actions. Therefore,
separate judgments will enter for each action. As a general rule, consolidated cases retain their
separate identities, and consolidation under Rule 42 does not merge the suits into a single case.

Rivera v. Rochester Genesee Reg'l Transp. Auth., 99 F. Supp. 3d 388, 393 (W.D.N.Y. 2015);
Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 3 of 6

Garnett—Bishop v. New York Community Bancorp, Inc., 49 F.Supp.3d 321, 327-28
(E.D.N.Y.2014); Tucker v. Kenney, 994 F.Supp. 412, 415-16 (E.D.N.Y.1998). See also Palmer
v. New York State Dep't of Corrections, 342 Fed.Appx. 654, 656 (2d Cir.2009) (“Consolidation
under Rule 42(a) is a procedural device designed to promote judicial economy, and consolidation

cannot effect a merger of the actions or the defenses of the separate parties”).

Finally, there is not, as the Kirby Plaintiffs claim, a significant overlap of issues,
witnesses, or evidence in the two cases. While that may have been true in 2017 after this court
ruled that Global was the proper party to assert breach of contract and related claims in the suit
originally brought by the Kirby Plaintiffs, it is true no longer. Changes to the pleadings,
including amendment to the Complaint, and voluntary dismissal of certain counterclaims by the
Defendants, and certain rulings of this court (the grant of partial summary judgment on liability
for Global, and the court’s ruling on Global’s request for affirmative relief, Dkt. 494), have

dramatically altered the landscape.

Global’s claims now solely concern relief flowing from the liability determinations the
Court has already made (Dkt. 494), and consist of only three issues: (a) the amount of royalties
and interest which remain unpaid on sales of Laser sailboats within the limitations periods
imposed by the court (which periods, themselves, do not apply to the Kirby Plaintiffs’ claims);
(b) the portion (or whole) of this amount owed by Defendants via direct sales of boats and, as a
corollary, whether sales of boats by entities related to Defendants are the responsibility of
Defendants; and (c) whether certain post-termination breaches by Defendants created harm

which cannot be remedied by a payment of damages and thus a need for injunctive relief. While
Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 4 of 6

the Defendants dispute these claims, their defenses are based upon contract law, not trademark
law. Consequently, none of these issues are present in the Kirby Plaintiffs/Defendants

dispute, which is purely a trademark case.

Indeed, Movants seek bifurcation precisely to save resources and prevent confusion.
There is simply no reason to try the remaining issues between Global and Defendants before a
jury, especially since at least one of the issues can only properly be decided by the Court. There
is now a significant risk of jury confusion, not to mention a waste of jury time and resources, if a
jury hears both portions of this trial. Global and Defendants each now believe they would
benefit from a bench trial. Global and Defendants wish to withdraw their demands for a jury in
the case between them, which is their right. The Kirby Plaintiffs cannot stop them from doing so
unless they will somehow be prejudiced. They will not be—as shown, they will be helped by the

granting of the Motion.

Movants believe that bifurcating the case would shorten the time the Kirby Plaintiffs and
their counsel spend in court, and shorten the number of jury days. The Court’s time and Global’s
time would remain the same, or possibly decrease, given the time saved by not having additional

voir dire or motions in limine. Defendants’ time will also likely remain the same, or nearly so.
Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 5 of 6

For these reasons, Movants pray that this Honorable Court grant their Motion bifurcating
the Kirby Plaintiffs/Defendants trial from the Global/Defendants trial, permitting the Kirby
Plaintiffs/Defendants trial to proceed on February 10, 2020 as scheduled (with jury selection to
occur on February 6, 2020), , rescheduling the Global/Defendants trial to a separate date at the

Court’s convenience; and allowing the Global/Defendants trial to proceed as a bench trial.

Date: January 21, 2020
Respectfully submitted,

/s/J. Kevin Grogan
J. Kevin Grogan (CT00331)

Jeffrey E. Schiller (pro hac vice)

Joseph F. Romagnano (CT30857)
Grogan, Tuccillo & Vanderleeden, LLP
One Financial Plaza

1350 Main Street, Suite 508

Springfield, MA 01103

Tel: (413) 736-5401 - Fax (413) 733-4543

Email: saillit@gtv-ip.com

Attorney for the Plaintiff,
Global Sailing Limited

LASERPERFORMANCE (EUROPE)
LIMITED and QUARTER MOON, INC.

/s/Peter T. Fay
Peter T. Fay (ct08122)

Douglas S. Skalka (ct00616)

Robert B. Flynn (ct15803)

NEUBERT, PEPE & MONTEITH, P.C.
195 Church Street, 13th Floor

New Haven, Connecticut 06510

Tel: (203) 821-2000

Fax: (203) 821-2009
dskalka@npmlaw.com

fay@npmlaw.com

rflynn@npmlaw.com
Case 3:13-cv-00297-JAM Document 540 Filed 01/21/20 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on January 21, 2020, a true copy of the foregoing JOINT REPLY IN
SUPPORT OF MOTION TO BIFURCATE TRIAL was filed electronically and served by mail
on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/EFC System.

Grogan, Tuccillo & Vanderleeden, LLP

By___ /James Kevin Grogan/
James Kevin Grogan, Esq.
Attorneys of Record
James Kevin Grogan, Esq.
Jeffrey E. Schiller, Esq.
Kevin H. Vanderleeden, Esq.
GROGAN, TUCCILLO &
VANDERLEEDEN, LLP
One Financial Plaza
1350 Main Street, Suite 508
Springfield, MA 01103
Tel. (413) 736-5401
Fax (413) 733-4543
